IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DITECH FINANCIAL LLC, F/K/A                             No. 69550
                 GREEN TREE SERVICING, LLC, A
                 DELAWARE LIMITED LIABILITY
                 COMPANY,                                                      FILED
                                   Appellant,
                              vs.                                              APR 2 7 2016
                 KE ALOHA HOLDINGS, LLC, A                                     TRACE K. LNDEMAN
                                                                            CLERK OF SUPREME COURT
                 NEVADA LIMITED LIABILITY
                                                                                 DEPUTY CLERK
                 COMPANY,
                                   Respondent.

                                       ORDER DISMISSING APPEAL
                             This is an appeal from a district court summary judgment in
                 an action to quiet title. Eighth Judicial District Court, Clark County;
                 Richard Scotti, Judge.
                             When our preliminary review of the docketing statement and
                 the documents before this court revealed a potential jurisdictional defect,
                 we ordered appellant to show cause why this appeal should not be
                 dismissed for lack of jurisdiction. It appeared that the district court had
                 not yet entered a written order adjudicating all the rights and liabilities of
                 all the parties such that the December 15, 2015, order was not a final
                 judgment appealable under NRAP 3A(b)(1); Lee v. GNLV Corp., 116 Nev.
                 424, 427, 996 P.2d 416, 418 (2000). Specifically, it appeared that claims
                 remained pending against Alessi & Koenig, LLC, and Pebble Creek
                 Village Homeowners Association, and that Alessi & Koenig's interpleader
                 claim remained pending.
                             In response to our order, appellant filed a document indicating
                 that the district court was set to rule on a motion for NRCP 54(b)
                 certification, thus, we construed the document as a motion for an
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                                                         He -13 2 7
                extension of time to respond to the order to show cause and we granted it.
                Appellant has now filed a response to the order to show cause, stating that
                appellant "sought certification, but the Motion was denied as premature
                and Appellant will not be seeking review of the decision." Appellant fails
                to demonstrate that the district court has entered a final judgment
                resolving all the claims of all the parties below. As a result, it appears
                that this court lacks jurisdiction over this appeal and we
                            ORDER this appeal DISMISSED.




                                                                                  J.
                                                    Cherry



                                                    Gibboirs



                cc:   Hon. Richard Scotti, District Judge
                      Brooks Hubley LLP
                      Greene Infuso, LLP
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA


(0) 1947A •
                                                      2